Exhibit 10.1

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement (this “Amendment”) is made and
entered into effective as of September 14, 2006, by and between Seneca Gaming
Corporation (the “Parent”), a governmental instrumentality of the Seneca Nation
of Indians of New York, and Barry W. Brandon (“Executive”).  Capitalized terms
not defined herein shall have the meanings ascribed to such terms in the
Employment Agreement made and entered into as of July 13, 2004, by and between
the Parent and Executive, as amended by Amendment No. 1 to Employment Agreement
effective as of October 1, 2005 (the Employment Agreement as amended by
Amendment No. 1 to Employment Agreement is referred to as the “Agreement”).

WHEREAS, the Board of Directors of the Parent has adopted resolutions expressing
its desire to amend Executive’s Agreement (a) to extend the term of the
Agreement until September 30, 2009, (b) to increase the Executive’s Base
Compensation for the fiscal year ending September 30, 2007 and to provide for a
minimum amount with respect to the Executive’s Base Compensation for the fiscal
years ending September 30, 2008 and September 30, 2009, it being understood that
the Parent and Executive will negotiate in good faith the Executive’s Base
Compensation for each of the fiscal years ending in 2008 and 2009 prior to the
end of the immediately preceding fiscal year and that Executive’s Base
Compensation for such fiscal years may exceed (but will not be less than) the
minimum amount provided below, and (c) to provide for certain additional
amendments.

WHEREAS, pursuant to such resolutions, the Parent and Executive have agreed to
amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the Parent and
Executive agree as follows:

1.             Sections 2 and 3(a) of the Agreement are hereby amended in their
entirety to read as set forth below and Section 3(i) is hereby added to read as
set forth below:

“2.           Term.  The term of this Agreement shall commence on August 1, 2004
(the “Commencement Date”) and terminate on September 30, 2009 (the “Termination
Date”), unless renewed by a subsequent written agreement of the parties.”


“3.           COMPENSATION.

(a)                                  Executive shall be paid “Base Compensation”
of a minimum annual base salary of Three Hundred Seventy-Five Thousand Dollars
($375,000) for the period commencing August 1, 2004 and ending with the
Employer’s fiscal year ending September 30, 2005; an annual salary of Seven
Hundred Thousand Dollars ($700,000) for the Employer’s fiscal year ending
September 30, 2006; an annual salary of Seven Hundred Thousand Dollars
($700,000) for Employer’s fiscal year ending September 30, 2007;

1


--------------------------------------------------------------------------------




an annual salary of a minimum of Seven Hundred Thousand Dollars ($700,000) for
Employer’s fiscal year ending September 30, 2008, such minimum amount subject to
increase based upon negotiations which Parent and Executive hereby agree to
enter into and complete in good faith prior to September 30, 2007; and an annual
salary of a minimum of Seven Hundred Thousand Dollars ($700,000) for Employer’s
fiscal year ending September 30, 2009, such minimum amount subject to increase
based upon negotiations which Parent and Executive hereby agree to enter into
and complete in good faith prior to September 30, 2008 with respect to his
service for the Employer, with a salary review by the Board each fiscal year
thereafter at which time the Board shall determine whether, in its sole
discretion, Executive’s Base Compensation shall be increased.  Such salary shall
be payable periodically in accordance with the Employer’s regular payroll
practice.”


 “3.          COMPENSATION.

(i)            Should Executive become unable to perform the duties required
under this Agreement, as a result of temporary, documented medical disability,
he shall be eligible to continue to receive his Base Compensation for a period
of up to one hundred and eighty (180) days.”

2.             Section 6(a)(ii) of the Agreement is hereby amended to replace
the word “thereafter” with the phrase “during the Restricted Period (as defined
below)”.

3.             Sections 6(a)(iii) and 6(e) of the Agreement are hereby amended
to delete all references to the word “vendors.”

4.             Effect on the Agreement.  Except as specifically amended or
waived by this Amendment, all terms and conditions of the Agreement shall remain
in full force and effect.  From and after the effective date hereof, all
references to the “Agreement” shall mean such Agreement (as defined herein) as
amended hereby.

5.             Counterparts.  This Amendment may be executed in counterparts
each of which shall be deemed to be an original but all of which shall
constitute one and the same agreement.

[Signature Page Follows]

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties have caused this Amendment to be
executed on its behalf by its officers thereunto duly authorized as of the day
and year first written above.

 

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ John Pasqualoni

 

 

Name:

 

John Pasqualoni

 

 

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

/s/ Barry W. Brandon

 

 

Name:

 

Barry W. Brandon

 

3


--------------------------------------------------------------------------------